Citation Nr: 0512324	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence reflects that the 
veteran's current asbestosis is due to post-service asbestos 
exposure.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
asbestosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004); Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in April 2003, which was clearly before 
the August 2003 rating decision which is the subject of this 
appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the December 2003 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  For example, by 
correspondence dated in May 2003, the RO requested records 
from medical care providers identified by the veteran as 
having relevant evidence in this case.  The veteran was also 
accorded a VA examination in June 2003 regarding his 
asbestosis.  Although no etiology opinion was promulgated at 
the time of this examination, for the reasons stated below, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's asbestosis is causally 
related to his active service.  Therefore, no additional 
development to include a medical examination and/or opinion 
is warranted based on the facts of this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that his 
current asbestosis is due to asbestos exposure that occurred 
when he was serving aboard ship while on active duty.

The veteran's service medical records contain no findings 
indicative of respiratory problems while on active duty.  In 
fact, his lungs and chest were clinically evaluated as normal 
on his September 1954 release from active duty examination.  
Chest X-ray was negative.

The veteran's DD Form 214 indicates that he did serve aboard 
ship while on active duty.

Following service, the veteran underwent a period of VA 
hospitalization in October 1956 for abscess of perianal 
tissue.  During this hospitalization, his chest was found to 
be of normal configuration, with good expansion bilaterally.  
His lungs were found to be clear to percussion and 
auscultation.

As part of an April 2003 asbestos questionnaire, the veteran 
indicated he was exposed to asbestos during active service 
while on fire watch in boiler rooms, and fire watch for 
shipyard.  In addition, he indicated that he worked as a pipe 
fitter from 1955 to 1995, and that he had asbestos exposure 
from cutting and welding pipe, as well as from removing 
asbestos covering on pipes and valves.

Private medical records are on file which cover a period from 
1983 to 1985 which reflect treatment for respiratory 
problems, and include findings of asbestosis.  For example, a 
September 1983 chest X-ray indicated questionable early 
stages of chronic obstructive pulmonary disease (COPD).  
There was no acute disease in the chest at that time, 
although there was a slight increase in the dorsal kyphosis 
with associated degenerative change.  

An October 1983 medical record notes that the veteran was 
being seen for an initial consultation because of occasional 
shortness of breath on exertion and occasional pleuritic like 
chest pain.  With respect to his questionnaire, it was noted 
that he was a pack and a half a day smoker of cigarettes.  
Further, his occupational history was a steam fitter since 
1955 during which time he participated in mixing up new 
asbestos, covering boilers very extensively for the first 5 
years of his trade.  He then worked on jobs with pipe 
coverers immediately adjacent to his work area causing 
pollution and contamination with asbestos in his areas.  In 
addition, he worked on a considerable number of jobs through 
the years ripping out old boilers covered with asbestos and 
old pipes covered with asbestos.  Impression following 
examination was pulmonary parenchymal "asbestosas" of a 
moderate degree with obstructive respiratory disease 
accompanying it.

A private medical statement dated later in October 1983 
reiterated that the veteran had an occupational history of 
being a steamfitter since 1955 and had been exposed to heavy 
amounts of asbestos over the ensuring years.  The clinician 
who promulgated this statement found that the veteran had 
moderate asbestosis of a pulmonary parenchymal variety.

A November 1984 chest X-ray noted that there was no 
significant change on comparison with the previous X-ray of 
September 1983.  It was further stated that there was 
evidence of chronic interstitial prominence along the bases 
with suggestion of early COPD with no evidence of acute 
pulmonary pathology at that time.

A January 1985 private medical statement noted, in part, that 
the veteran had more complaints of shortness of breath on 
exertion despite discontinuing his smoking habit a year 
earlier.  The clinician's impression was that the veteran had 
pulmonary parenchymal and probably pleural asbestosis of a 
moderate degree.

In June 2003, the veteran underwent a VA respiratory 
examination at which the examiner noted that the claims 
folder was reviewed prior to the examination.  The veteran 
reported that while serving on fire watch in shipyards during 
his active service he was exposed to asbestos and fumes in 
the ships' hull.  He was later diagnosed with asbestosis.  Of 
note, his subsequent employment included that of a steam 
fitter after being discharged from the military at 21 years 
old.  Further, he reported that he worked as a tin worker 
doing duct work initially, and then moved on to being a steam 
fitter and worked around asbestos from 1960 to 1995.  He was 
diagnosed with asbestosis in 1981, and received a small 
settlement and claim against a private company.  Diagnoses 
following examination were severe obstructive disease, and 
asbestosis.  No opinion appears to have been promulgated at 
this examination regarding the etiology of these 
disabilities.

In his August 2003 Notice of Disagreement, the veteran 
stated, in part, that he was exposed to asbestos in the 
military, that the military did not check for any asbestosis, 
and that after 1975 all asbestos was removed from power 
plants and schools before he entered them to do work.

An October 2003 Informal Conference Report reflects that the 
veteran contended he served aboard 2 older destroyers while 
on active duty, both of which had flaking asbestos.  Further, 
he contended that while in dry dock pipe fitters would come 
on board and replace the asbestos.  He maintained that he 
served on fire watch while they were doing this work.  In 
addition, he reported that after service he worked as a pipe 
fitter for a union working in schools and hospitals, but 
contended that most of the asbestos had been removed from 
those buildings by the time he worked in them.  Moreover, he 
felt that most of his asbestos exposure occurred in service.  
However, he acknowledged receiving some payments from 
asbestos companies based on a class action lawsuit filed by 
his union based on his post-service occupational exposure to 
asbestos.

In the October 2003 SOC it was stated, in part, that the 
veteran was a seaman while on active duty, which would have 
resulted in minimal, if any, exposure to asbestos.  Further, 
it was stated that this was not comparable to duty in the 
engine room as a fireman or as a ship fitter, which were 
duties that entailed a high degree of asbestos exposure.

In the December 2003 Substantive Appeal, as well as 
statements submitted by the veteran's representative in 
January and October 2004, it was contended, in part, that 
while on active duty he was required to perform duties in the 
fire and boiler rooms aboard ship which exposed him to 
asbestos.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has VA promulgated any specific regulations.  
However, VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual further 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

The manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The medical evidence clearly shows that the veteran has been 
diagnosed with asbestosis.  However, the service records do 
not confirm that the veteran was exposed to asbestos while on 
active duty, nor that his military occupational specialty was 
of the type that involved exposure to asbestos such as 
shipyard and insulation work even though he contends he was 
present on fire watch when such work occurred.  See M21-1, 
Part VI, 7.21.  The Board also notes that the veteran 
received no treatment for respiratory problems while on 
active duty, that his lungs and chest were clinically 
evaluated as normal on his release from active duty 
examination, and that he was first diagnosed with asbestosis 
in 1983, almost 30 years following his discharge from 
service.

The Board acknowledges, as stated in M21-1, Part VI, 7.21, 
that a period of 10 to 45 or more years can occur between 
first exposure and development of asbestosis.  The veteran's 
initial diagnosis of asbestosis in 1983 is within this 
period.  However, the medical records from 1983 to 1985 all 
reflect that the findings of asbestosis was made in the 
context of heavy post-service, work-related asbestos 
exposure.  This conclusion is also supported by the fact that 
the veteran received compensation from a class action lawsuit 
based upon such exposure.  As such, the preponderance of the 
evidence reflects that the veteran's asbestosis is due to his 
post-service asbestos exposure.  Consequently, he is not 
entitled to a grant of service connection for his purported 
in-service exposure.

With respect to the veteran's current contentions that the 
majority of his asbestos exposure was during his period of 
active duty and that he did not have high post-service 
exposure, the Board finds that these contentions are 
inconsistent with the history he provided in the 1983 to 1985 
medical records.  The Board concludes that these statements, 
made at the time the veteran was seeking his initial 
treatment for asbestosis are entitled to more credibility 
than his subsequent statements, made many years after the 
development of his asbestosis and in the context of seeking 
compensation for the disability.  

The Board also acknowledges that the June 2003 VA examiner 
did not promulgate an opinion as to the etiology of the 
veteran's asbestosis.  However, as the preponderance of the 
evidence already reflects that his asbestosis is due to his 
post-service, work-related asbestos exposure, the Board finds 
that no such opinion is necessary, nor does the duty to 
assist warrant a remand for a new examination to obtain such 
an etiology opinion.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asbestosis, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


